            Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      )
                                                      )
                                                      )
 BIOGEN INC. and UNIVERSITY OF                        )
 ZÜRICH,
                       Plaintiffs,                    )
      v.                                              )   C.A. No. _________
                                                      )
 CREATIVE BIOLABS INC.                                )   JURY TRIAL DEMANDED
                                                      )
                                                      )
                                 Defendant.           )
                                                      )


                                          COMPLAINT

       Plaintiffs Biogen Inc. (“Biogen”) and the University of Zürich (“UZH”) for their

Complaint against defendant Creative Biolabs Inc. (“Defendant”) alleges as follows:

                                     NATURE OF ACTION

       1.       Plaintiffs Biogen and UZH bring this action under the federal patent and

trademark laws as well as Massachusetts state law to stop Defendant from unlawfully selling

purported copies of an innovative therapeutic antibody for treatment of Alzheimer’s disease

developed by Biogen at a cost of hundreds of millions of dollars. Defendant’s willful

infringement of Biogen and UZH’s intellectual property rights threatens to cause irreparable

injury both to Biogen and to investigators who might mistakenly use Defendant’s unauthorized

copycat products in their scientific and clinical research.

                                          THE PARTIES

       2.       Biogen is a world-renowned innovator in neuroscience. Biogen leads scientific

research and development to create new, lifesaving treatments for devastating neurological and


                                                  1
            Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 2 of 17



neurodegenerative diseases, including multiple sclerosis, Alzheimer’s disease, Parkinson’s

disease and amyotrophic lateral sclerosis (ALS). Biogen invests over $2.5 billion annually on

research and development. Its world headquarters are located at 225 Binney Street, Cambridge,

Massachusetts 02142.

       3.       The University of Zürich is a Swiss university dedicated to excellence in research,

outstanding teaching, and services for the public. UZH was founded in 1833. It was the first

university in Europe established by a democratic state and without ecclesiastical or royal

patronage. It is located at Ramistrasse 71, CH-8006 Zürich, Switzerland.

       4.       On information and belief, defendant Creative Biolabs has a principal place of

business at 45-1 Ramsey Road, Shirley, New York 11967. On its internet website, Defendant

represents that it is a “custom service provider” focused in the “antibody production and

engineering fields.”

       5.       On information and belief, a multitude of related entities also operate at 45

Ramsey Road in Shirley, New York under the same management and control as Defendant.

These entities are doing business under corporate names that include Creative Biomart, Creative

Biogene, Creative Proteomics, Creative Bioarray, Profaegen, CD Bioscience, and CD Genomics.

                                 JURISDICTION AND VENUE

       6.       This action for patent and trademark infringement arises under 35 U.S.C. § 271

and 15 U.S.C. § 1125, respectively.

       7.       This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

1331 and 1338(a) because this is a civil action arising both under the Patent Act and the Lanham

Act.




                                                  2
             Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 3 of 17



        8.       This Court has supplemental jurisdiction over Biogen’s claims arising under the

laws of Massachusetts pursuant to 28 U.S.C. § 1367(a) because they are substantially related to

their federal claims and arise out of the same case or controversy.

        9.       Venue lies in this District pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendant, on information and belief, regularly conducts business in this District and advertises,

offers for sale, and sells its infringing products in this District through a website available to

residents of this District.

        10.      This Court has personal jurisdiction over Defendant because, on information and

belief, (1) Defendant regularly and continuously transacts business within Massachusetts,

including by soliciting business for its antibodies and other products in Massachusetts, either on

its own or through an affiliate; (2) Defendant offers to sell and/or sells infringing products in

Massachusetts to Massachusetts residents; (3) Defendant infringes Biogen’s trademarks in

Massachusetts; and (4) Defendant confusingly advertises the infringing products in

Massachusetts.

                                   FACTUAL BACKGROUND

        11.      As one of the world’s first biotechnology companies, Biogen was founded in

1978 by Nobel Prize winners Walter Gilbert, Ph.D. and Phillip Sharp, Ph.D., together with

Charles Weissmann, M.D., Ph.D., Heinz Schaller, Ph.D., and Sir Kenneth Murray, Ph.D.

        12.      Biogen pioneers innovations in neuroscience. Today, Biogen offers the leading

portfolio of medicines to treat multiple sclerosis, has introduced the first approved treatment for

spinal muscular atrophy, commercializes biosimilars of advanced biologics, and conducts

advanced research and development programs in multiple sclerosis and neuroimmunology,




                                                   3
          Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 4 of 17



neuromuscular disorders, movement disorders, Alzheimer’s disease and dementia,

ophthalmology, immunology, neurocognitive disorders, acute neurology, and pain.

       13.     Biogen has received global public recognition for its commercialized therapeutic

products and its therapies in development.

       14.     Biogen is trusted by doctors, patients, regulatory agencies, and scientific

researchers for its pioneering discoveries, innovations, clinical studies, and life-saving

treatments.

       15.     Biogen has spent decades building national and international recognition around

its brands and earning the trust of patients, providers, researchers, and regulatory agencies.

       A.      Overview of aducanumab

       16.     Biogen’s aducanumab is an anti-amyloid beta human monoclonal antibody being

investigated for the treatment of early Alzheimer’s disease. Alzheimer’s disease is a devastating,

progressive neurological illness that impairs the cognitive skills and independence of millions of

people worldwide. Today, more than 5 million Americans and more than 40 million people

worldwide are living with Alzheimer’s disease and related dementias, and these numbers are

growing. Today, there are no approved treatments to prevent, delay, or stop the progression of

Alzheimer’s disease.

       17.     Biogen is working toward novel approaches for the treatment of Alzheimer’s

disease. As part of this work, Biogen licensed aducanumab from the Swiss biopharmaceutical

company Neurimmune Therapeutics AG, pursuant to a collaborative development and license

agreement, in order to support clinical development and commercialization of aducanumab.

Neurimmune had licensed the technology and intellectual property rights from UZH.




                                                  4
            Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 5 of 17



          18.   Since October 2017, Biogen and the pharmaceutical company Eisai have

collaborated on the clinical development and commercialization of aducanumab globally.

          19.   Biogen uses the designation “BIIB037” both internally and externally to signify

aducanumab.

          20.   Biogen is currently pursuing regulatory approval, through the U.S. Food and Drug

Administration, of aducanumab for treatment of early Alzheimer’s disease. Aducanumab targets

aggregated forms of amyloid beta found in the brains of people with Alzheimer’s disease in the

hopes of reducing their buildup. If approved, aducanumab would become the first therapy

available in the United States to reduce the clinical decline of Alzheimer’s disease.

          21.   Biogen’s aducanumab has been the subject of significant public attention and

media coverage. If approved, approximately 10 million Americans suffering from Alzheimer’s

disease might qualify for treatment with aducanumab.

          22.   Biogen regularly seeks patent protection in the United States and globally for

inventions arising from its research and development efforts. Patents are critical to Biogen’s

business and its ability to attract investment capital, allowing Biogen to obtain and protect

exclusive rights in its products and product candidates, including aducanumab.

          B.    The patent-in-suit

          23.   On December 9, 2014, the U.S. Patent Office duly issued U.S. Patent No.

8,906,367 (the “’367 patent”), titled “Method of providing disease-specific binding molecules

and targets.” The ’367 patent includes both composition and method claims. A true and correct

copy of the ’367 patent is attached as Exhibit A.

          24.   UZH is the assignee of the ’367 patent. Biogen exclusively licenses the ’367

patent.


                                                 5
           Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 6 of 17



         25.   The ’367 patent discloses detailed information to the public concerning the

composition and manufacture of aducanumab, including specific amino acid sequence

information for the antibody.

         26.   The claims of the ’367 patent are valid, enforceable, and not expired.

         27.   Aducanumab and methods of making aducanumab fall within the scope of the

claims of the ’367 patent, including at least claims 1-6 and 16.

         C.    Biogen’s marks

         28.   In addition to obtaining patent protections, Biogen possesses federally registered

marks as well as common law marks in the proprietary names it assigns to its products and

product candidates. Biogen uses both its registered and unregistered marks in interstate

commerce. Through these uses, Biogen has built up goodwill and value associated with its

marks.

         29.   Biogen has a federally registered trademark for its logo used in connection with

various products sold across the globe. For example, in addition to its various common law

marks, Biogen owns a valid trademark registration (Reg. No. 4965489).




         30.   In addition to Biogen’s use of this registered mark and specific marks for

approved products, Biogen names product candidates in development using a “BIIB”

designation. BIIB is Biogen’s NASDAQ stock ticker abbreviation. Biogen’s “BIIB”

designation helps indicate Biogen’s ownership rights and its goodwill.




                                                 6
            Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 7 of 17



          31.   Biogen engages in interstate activities designed to promote its products and

product candidates as well as the goodwill associated with its marks throughout the United

States.

          32.   Biogen uses the designation BIIB037 in its communications concerning

aducanumab. For example, Biogen uses the designation BIIB037 when describing its product

candidate aducanumab on its website, in communications with investors and regulatory agencies,

in scientific documents, and in press releases.

          33.   Biogen disseminates aducanumab to clinical investigators for use only in the

context of strictly-controlled clinical trials.

          34.   Biogen distributes written materials in clinical trials for aducanumab to

investigators, including detailed clinical trial protocols. These materials use the designation

BIIB037 to identify the antibody. Prospective and enrolled patients in clinical trials across the

United States also receive materials using the designation BIIB037 for aducanumab. For

example, subjects enrolling in clinical trials for “aducanumab (BIIB037)” must complete signed

consent forms to enroll in the study, in which they receive materials with the “aducanumab

(BIIB037)” designation.

          D.    Defendant’s sale of infringing aducanumab copycat products

          35.   Although Defendant touts itself as a biotechnology company “developing novel

antibodies,” its website confirms that it is brazenly copying patented commercial products and

products in development to offer for sale on its websites, including the websites www.creative-

biolabs.com and www.creativebiolabs.net.




                                                  7
           Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 8 of 17



       36.       On these websites, Defendant advertises and offers to sell Biogen’s patented

antibody aducanumab, including identification of the antibody using Biogen’s propriety

designation BIIB037.

       37.       Defendant offers for sale at least numerous aducanumab products on its website,

including two for which Defendant lists “BIIB037” on its website as an alternate name for the

product:

             •   “Afuco™ Anti-APP ADCC Therapeutic Antibody (Aducanumab), ADCC

                 Enhanced (CAT#: AFC-TAB-717)” (“AFC-TAB-717”); and

             •   “Anti-APP Therapeutic Antibody (Aducanumab) (CAT#: TAB-717)” (“TAB-

                 717”).

       38.       A true and correct copy of Defendant’s online datasheet for AFC-TAB-717 is

available at https://www.creativebiolabs.net/pdf/AFC-TAB-717.pdf and attached as Exhibit B.

       39.       A true and correct copy of Defendant’s online datasheet for TAB-717 is available

at https://www.creativebiolabs.net/pdf/TAB-717.pdf and attached as Exhibit C.

       40.       In addition to AFC-TAB-717 and TAB-717 discussed above, Defendant also

advertises and offers to sell on its website Biogen’s patented antibody aducanumab labeled with

various fluorescent dyes. These products include:

             •   “Aducanumab-Alexa 350 (ADC-FL-127)” (“ADC-F-127”)

             •   “Aducanumab-Alexa 405 (ADC-FL-128)” (“ADC-FL-128”)

             •   “Aducanumab-Alexa 488 (ADC-FL-129)” (“ADC-FL-129”)

             •   “Aducanumab-Alexa 532 (ADC-FL-130)” (“ADC-FL-130”)

             •   “Aducanumab-Alexa 546 (ADC-FL-131)” (“ADC-FL-131”)

             •   “Aducanumab-Alexa 555 (ADC-FL-132)” (“ADC-FL-132”)

                                                 8
         Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 9 of 17



             •   “Aducanumab-Alexa 568 (ADC-FL-133)” (“ADC-FL-133”)

             •   “Aducanumab-Alexa 594 (ADC-FL-134)” (“ADC-FL-134”)

             •   “Aducanumab-Alexa 647 (ADC-FL-135)” (“ADC-FL-135”)

             •   “Aducanumab-Alexa 680 (ADC-FL-136)” (“ADC-FL-136”)

             •   “Aducanumab-Alexa 750 (ADC-FL-137)” (“ADC-FL-137”)

             •   “Aducanumab-Bodipy FL (ADC-FL-138)” (“ADC-FL-138”)

             •   “Aducanumab-Coumarin (ADC-FL-139)” (“ADC-FL-139”)

             •   “Aducanumab-Cy3 (ADC-FL-140)” (“ADC-FL-140”)

             •   “Aducanumab-Cy5 (ADC-FL-141)” (“ADC-FL-141”)

             •   “Aducanumab-Fluoresein (ADC-FL-142)” (“ADC-FL-142”)

             •   “Aducanumab-OGreen (ADC-FL-143)” (“ADC-FL-143”)

             •   “Aducanumab-PBlue (ADC-FL-144)” (“ADC-FL-144”).

       41.       A true and correct copy of Defendant’s online data sheet for ADC-FL-127 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-127.pdf and attached as Exhibit D.

       42.       A true and correct copy of Defendant’s online data sheet for ADC-FL-128 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-128.pdf and attached as Exhibit E.

       43.       A true and correct copy of Defendant’s online data sheet for ADC-FL-129 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-129.pdf and attached as Exhibit F.

       44.       A true and correct copy of Defendant’s online data sheet for ADC-FL-130 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-130.pdf and attached as Exhibit G.

       45.       A true and correct copy of Defendant’s online data sheet for ADC-FL-131 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-131.pdf and attached as Exhibit H.



                                                9
         Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 10 of 17



       46.    A true and correct copy of Defendant’s online data sheet for ADC-FL-132 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-132.pdf and attached as Exhibit I.

       47.    A true and correct copy of Defendant’s online data sheet for ADC-FL-133 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-133.pdf and attached as Exhibit J.

       48.    A true and correct copy of Defendant’s online data sheet for ADC-FL-134 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-134.pdf and attached as Exhibit K.

       49.    A true and correct copy of Defendant’s online data sheet for ADC-FL-135 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-135.pdf and attached as Exhibit L.

       50.    A true and correct copy of Defendant’s online data sheet for ADC-FL-136 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-136.pdf and attached as Exhibit M.

       51.    A true and correct copy of Defendant’s online data sheet for ADC-FL-137 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-137.pdf and attached as Exhibit N.

       52.    A true and correct copy of Defendant’s online data sheet for ADC-FL-138 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-138.pdf and attached as Exhibit O.

       53.    A true and correct copy of Defendant’s online data sheet for ADC-FL-139 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-139.pdf and attached as Exhibit P.

       54.    A true and correct copy of Defendant’s online data sheet for ADC-FL-140 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-140.pdf and attached as Exhibit Q.

       55.    A true and correct copy of Defendant’s online data sheet for ADC-FL-141 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-141.pdf and attached as Exhibit R.

       56.    A true and correct copy of Defendant’s online data sheet for ADC-FL-142 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-142.pdf and attached as Exhibit S.




                                               10
         Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 11 of 17



       57.     A true and correct copy of Defendant’s online data sheet for ADC-FL-143 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-143.pdf and attached as Exhibit T.

       58.     A true and correct copy of Defendant’s online data sheet for ADC-FL-144 is

available at https://www.creative-biolabs.com/adc/pdf/adc-fl-144.pdf and attached as Exhibit U.

       59.     Defendant’s website includes an “overview” in marketing its aducanumab

products, stating that “aducanumab, (also known as BIIB037) . . . has been used in trials studying

the treatment of Alzheimer’s disease.” Defendant states that aducanumab is being developed by

Biogen and cites Biogen’s clinical trials as evidence of its applicability to the treatment of

Alzheimer’s disease. Defendant further purports to provide purported “high-quality

aducanumab.” See https://www.creativebiolabs.net/aducanumab-overview.htm. A true and

correct copy of Defendant’s “Aducanumab Overview” is attached as Exhibit V.

       60.     Through its website, Defendant advertises its purported expertise in

manufacturing and selling aducanumab. It publicly claims to offer aducanumab for sale to

researchers to support their research projects on Alzheimer’s disease.

       61.     Defendant issued a press release in October 2019 touting its aducanumab

antibody. A true and correct copy of this press release is attached as Exhibit W.

       62.     Defendant does not disclose information regarding the purity of its aducanumab

products or its manufacturing processes. On information and belief, however, Defendant does

not manufacture its aducanumab products using the same rigorous manufacturing controls that

Biogen uses to make its patented aducanumab product. Accordingly, the sale of Defendant’s

purported aducanumab, on information and belief, would pose a likely public health hazard if it

were confused with the aducanumab Biogen manufactures for its clinical trials.




                                                 11
         Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 12 of 17



       63.     In using the aducanumab and/or BIIB37 designation for these antibodies and in

associating its aducanumab with Biogen’s clinical development of aducanumab, Defendant

confusingly and deceptively represents to the public and its potential customers that AFC-TAB-

717, TAB 717, and ADC-FL-127, ADC-FL-128, ADC-FL-129, ADC-FL-130, ADC-FL-131,

ADC-FL-132, ADC-FL-133, ADC-FL-134, ADC-FL-135, ADC-FL-136, ADC-FL-137, ADC-

FL-138, ADC-FL-139, ADC-FL-140, ADC-FL-141, ADC-FL-142, ADC-FL-143, and ADC-FL-

144 have the same properties as Biogen’s BIIB037.

       64.     AFC-TAB-717, TAB 717, and ADC-FL-127, ADC-FL-128, ADC-FL-129, ADC-

FL-130, ADC-FL-131, ADC-FL-132, ADC-FL-133, ADC-FL-134, ADC-FL-135, ADC-FL-136,

ADC-FL-137, ADC-FL-138, ADC-FL-139, ADC-FL-140, ADC-FL-141, ADC-FL-142, ADC-

FL-143, and ADC-FL-144 infringe the ’367 patent, including at least claims 1-6, and 16.

       65.     By using BIIB037 and “Biogen” in connection with the advertising and sale of its

purported aducanumab products, Defendant is violating Biogen’s trademark rights.

       66. On October 18, 2019 Biogen sent a letter via U.S. registered mail to Defendant at its

headquarters and to its registered agent in New York. Biogen demanded that Defendant stop

manufacturing, having others manufacture, offering for sale, and selling Biogen products, and

also that it remove all references to Biogen tradenames or products from its website. Counsel for

Biogen also called and emailed Defendant seeking a response to the October 18, 2019 letter.

       67. Defendant never responded to Biogen’s letter, calls or emails.

                                            COUNT I
                                 (Infringement of the ’367 Patent)

       68.     Biogen and UZH repeat and reallege the allegations contained in paragraphs 1 to

67 above as if fully set forth herein.



                                                12
          Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 13 of 17



        69.     Defendant represents in its advertising and marketing materials that AFC-TAB-

717, TAB 717, and ADC-FL-127, ADC-FL-128, ADC-FL-129, ADC-FL-130, ADC-FL-131,

ADC-FL-132, ADC-FL-133, ADC-FL-134, ADC-FL-135, ADC-FL-136, ADC-FL-137, ADC-

FL-138, ADC-FL-139, ADC-FL-140, ADC-FL-141, ADC-FL-142, ADC-FL-143, and ADC-FL-

144 are aducanumab, including with the alternative name BIIB037, a proprietary designation

used by Biogen for its patented aducanumab.

        70.     Biogen’s aducanumab is covered by at least claims 1-6 and 16 of the ’367 patent.

        71.     Defendant therefore has infringed and continues to infringe, literally or by

doctrine of equivalents, one or more claims of the ’367 patent, including but not limited to claims

1-6, and 16, by making, offering to sell, importing, and/or selling into the United States AFC-

TAB-717, TAB 717, and ADC-FL-127, ADC-FL-128, ADC-FL-129, ADC-FL-130, ADC-FL-

131, ADC-FL-132, ADC-FL-133, ADC-FL-134, ADC-FL-135, ADC-FL-136, ADC-FL-137,

ADC-FL-138, ADC-FL-139, ADC-FL-140, ADC-FL-141, ADC-FL-142, ADC-FL-143, and

ADC-FL-144.

        72.     Biogen and UZH have been and continue to be damaged by Defendant’s

infringement, in an amount to be proven at trial.

        73.     Defendant’s infringement is irreparably harming Biogen and UZH and will

continue to do so unless enjoined.

        74.     Upon information and belief, Defendant’s infringement has been and continues to

be willful, entitling Biogen and UZH to treble damages and attorneys’ fees.

                                           COUNT II
                    (False Description and Designation of Origin (§ 1125(a)))

        75.     Biogen repeats and realleges the allegations contained in paragraphs 1 to 74 above

as if fully set forth herein.
                                                 13
          Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 14 of 17



        76.      Biogen’s BIIB037 mark identifies aducanumab as originating from Biogen, a

world-renowned pioneer in neuroscience treatment.

        77.     Biogen owns all rights, including all common law rights, in the term “BIIB037”

for its antibody aducanumab, and Biogen has continuously used BIIB037 externally to investors,

regulatory agencies, researchers, clinicians, and the public.

        78.     Defendant has used and is continuing to use in commerce the BIIB037

designation in connection with its infringing aducanumab products. This use is likely to cause

confusion or mistake, or to deceive as to the origin, sponsorship, or approval of Defendant’s

goods and/or misrepresents the nature, characteristics, qualities, or origin of Defendant’s goods.

        79.     Defendant’s use of the BIIB037 mark has caused, and/or is likely to cause,

confusion and mistake, and/or to deceive the public, including clinical trial investigators and

researchers, to the detriment of public health and safety.

        80.     Upon information and belief, Defendant’s infringement has been and continues to

be willful.

        81.     Biogen has been and continues to be damaged by Defendant’s infringement, in an

amount to be proven at trial.

        82.     Defendant’s infringement is irreparably harming Biogen and will continue to do

so unless enjoined.

                                            COUNT III
                                (Unfair Competition -- M.G.L. ch. 93A)

        83.     Biogen repeats and realleges the allegations contained in paragraphs 1 to 82 above

as if fully set forth herein.

        84.     Biogen and Defendant are persons engaged in the conduct of trade or commerce

within the meaning of Mass. Gen. Laws ch. 93A, § 11.
                                                 14
           Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 15 of 17



          85.   Biogen’s BIIB037 mark identifies aducanumab as originating from Biogen, a

world-renowned pioneer in neuroscience treatment.

          86.   Defendant’s practices as described above, including its violations of the Lanham

Act, constitute willful and knowing violations of M.G.L. ch. 93A, §11. These violations include,

but are not limited to, Defendant’s continued offer for sale, marketing, and advertisement of its

copycat aducanumab product and wrongful use of Biogen’s BIIB designation and “Biogen” in

connection with its sales, marketing, and advertising.

          87.   Defendant has intentionally, and wrongfully, deceived and continues to deceive

the public by indicating that it has the authority to manufacture, market, advertise, distribute, and

sell Biogen’s patented aducanumab and use the BIIB037 designation when, in fact, it does not.

          88.   Defendant’s use of the BIIB037 mark in connection with the sale of its infringing

products has caused, and/or is likely to cause, confusion and mistake, and/or to deceive the

public including clinical trial investigators and researchers, to the detriment of public health and

safety.

          89.   Defendant’s deceptive conduct constitutes unfair methods of competition.

          90.   As a result of Defendant’s violation of Chapter 93A, Biogen has been damaged

and will continue to be damaged.

          91.   In addition, under M.G.L. ch. 93A, Defendant owes Biogen reasonable attorneys’

fees and treble damages in amounts to be determined at trial.


                                    PRAYERS FOR RELIEF

          WHEREFORE, Biogen and UZH respectfully request the following relief:




                                                 15
            Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 16 of 17



       a.       A judgment declaring that Defendant has infringed the ’367 patent, and that

Defendant’s making, using, selling, offering to sell, or importing of its purported aducanumab

products directly infringes the ’367 patent;

       b.       A permanent injunction enjoining Defendant and any individual or entity acting

on its behalf from infringing the ’367 patent;

       c.       A permanent injunction enjoining Defendant and any individual or entity acting

on its behalf from any advertising, offering to sell, manufacturing, or selling its purported

aducanumab products and/or any Biogen products;

       d.       An order directing Defendant to deliver to Biogen and UZH an accounting of all

infringing products manufactured or sold, and to supply Biogen and UZH with a complete

accounting of any and all sources and processes for manufacture of the infringing products;

       e.       A judgment holding that Defendant has infringed Biogen’s marks in violation of

15 U.S.C. § 1125;

       f.       A permanent injunction enjoining Defendant and any individual or entity acting

on its behalf from infringing the BIIB037 mark;

       g.       An order directing Defendant to remove all references to Biogen, BIIB, or Biogen

tradenames from Defendant’s website and any other marketing materials belonging to Defendant

and any individual or entity acting on its behalf;

       h.       Monetary damages in an amount to be proven at trial for the economic injury

sustained as a consequence of Defendant’s actions, together with pre-judgment and post-

judgment interest;

       i.       Attorneys’ fees and costs in this action; and

       j.       Such further and other relief as the Court deems just and proper.

                                                 16
       Case 1:20-cv-10543-DLC Document 1 Filed 03/18/20 Page 17 of 17



                                    JURY DEMAND

     Biogen and UZH demand trial by jury on all claims and issues so triable.




                                           BIOGEN INC., and UNIVERSITY OF ZÜRICH

                                           By their attorneys,

                                           /s/ Donald R. Ware
                                           Donald R. Ware (BBO No. 516260)
                                           Sarah S. Burg (BBO No. 683245)
                                           Foley Hoag LLP
                                           Seaport West
                                           155 Seaport Boulevard
                                           Boston, MA 02210-2600
                                           (617) 832-1000 (telephone)
                                           (617) 832-7000 (facsimile)
Dated: March 18, 2020




                                            17
